PER CURIAM.
Petitioner Walker has requested this Court to issue a writ of mandamus to com*616pel the clerk of the trial court to supply a transcript of the record of Walker’s conviction. We do not reach the merits of petitioner’s claim for relief. The clerk of the court involved has advised this Court that a transcript of record was mailed to petitioner on or about August 6, 1968.
The writ is denied and the petition is dismissed.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and HOPPING, JJ., concur.